Citation Nr: 0005594	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Eligibility for Edpendents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provision of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  The veteran was a prisoner of war (POW) of the German 
government from March 1944 to May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in July 1997 and 
January 1998.  The Board will remand for the issuance of a 
statement of the case the issue of of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The veteran died of a ruptured aortic aneurysm, in April 
1997.  

2.  The appellant has presented competent evidence that the 
cause of death was related to injury to his body and psyche 
incurred as a result of the experiences he endured while a 
POW.  

3.  The preponderance of the evidence does not support a 
finding that the cause of death was related to service-
connected disability.

4.  The preponderance of the evidence does not demonstrate 
that a service connected disability either caused or worsened 
the condition that resulted in death.  

5.  The preponderance of the evidence does not show that a 
service-connected disability contributed substantially or 
materially to cause.

6.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death so as to establish entitlement to DEA benefits 
under 38 U.S.C.A. Chapter 35.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303 (1999).  

2.  The preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5107(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (1999).  

3.  The claim for basic eligibility for DEA benefits is 
without legal merit.  38 C.F.R. § 3.105(a) (1999); Sabonis v. 
Brown, 6 Vet.App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran died in April 1997 of a ruptured aortic aneurysm.  
The veteran's death, and the disability listed as its cause, 
satisfy the first element of a well-grounded claim, as listed 
above.  United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element--competent medical evidence of a current disability--
will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The record shows that at the time of the veteran's death, 
service connection was in effect for anxiety reaction, post-
traumatic stress disorder with dysthymic disorder, evaluated 
as 50 percent disabling.  The appellant contends that the 
veteran's death was related to his POW experience.  However, 
the appellant is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the appellant's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection for 
the cause of death.  

However, in the instant case, the appellant has presented a 
well-grounded claim, as she has submitted two statement from 
T. O. Mc Raney, M.D. who identified himself as the veteran's 
treating physician for the 15 years that preceded the 
veteran's death.  In an April 1998 statement Dr. McRamey 
stated "My professional opinion is that [the veteran]'s 
death was related to this chronic post-traumatic stress 
syndrome, as well as to the initial damage to  his body and 
psyche, that occurred as a result of starvation, torture and 
sensory deprivation that he suffered as a P.O.W."  

Merits.

The appellant does not argue and the clinical record does not 
disclose that the aortic aneurysm that caused death was 
present during the veteran's active service.  Moreover, there 
is no indication that any type of cardiovascular disease was 
present during the initial postservice year.  As a 
consequence, there is no basis for a finding of direct 
service connection for the cause of the veteran's death or 
service connection on the basis of a statutory presumption of 
chronic disabilities.  38 U.S.C.A. §§ 11101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In addition, the appellant has not brought forth any evidence 
to show that any of the veteran's service-connected 
disabilities either caused or worsened the disability causing 
death.  At the time of his death, the veteran was service-
connected for anxiety reaction, peptic ulcer disease 
peripheral neuropathy of the right leg and peripheral 
neuropathy of the left leg.  None of these conditions is 
shown to have resulted in either the development or worsening 
of an aortic aneurysm.  

Finally the appellant has not brought forth competent 
evidence to show that the veteran's service-connected 
disabilities contributed materially or substantially to the 
cause death.  Statements from T. O. McRaney, M.D., dated in 
October 1997 and April 1998 suggest that the service-
connected neuropsychiatric disability played some role in the 
events that led to the veteran's death.  In the latter 
statement, Dr. McRaney reported:  

Depression, anxiety and other types of 
psychological; stress can affect the 
body's central nervous system, 
influencing the production of stress 
hormones that exacerbate the progression 
of fat, cholesterol, cellular waste, and 
calcium to collect in essentially all of 
there major vessels, especially the 
coronary arteries and larger branches 
thereof, such as the aorta itself....My 
professional opinion is that [the 
veteran]'s death was related to this 
chronic post-traumatic stress syndrome, 
as well as to the initial damage to his 
body and psyche, that occurred as a 
result of starvation, torture and sensory 
deprivation that he suffered as a P.O.W.  
I knew him quite well and attended him 
for roughly the last 15 years as his 
local family physician.  This is my 
opinion and I was his attending 
physician.  

However, it is significant to note that the veteran's 
certificate of death does not reflect that PTSD was a 
contributing factor in the conditions causing death.  
Likewise, neither the terminal hospital report nor the other 
clinical records in the file support this medical opinion.  
Furthermore, another medical opinion was obtained from two VA 
cardiology specialists who in March 1999 concluded that the 
veteran's service-connected PTSD as well as initial damage of 
the body due to his POW experience did not contribute 
substantially or materially to his death.  This statement, 
unlike the opinion offered by Dr. McRaney, was based on a 
review of the entire clinical record.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  

Chapter 35.  

The RO has also adjudicated a claim for DEA benefits.  For 
the purposes of dependents' educational assistance under 38 
U.S.C. chapter 35, basic eligibility exists if the veteran:  
(1) was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 C.F.R. 
§ 3.807(a) (1999).

In this case, as discussed above, the veteran was discharged 
from service under conditions other than dishonorable, but a 
permanent total service-connected disability was not in 
existence at the date of his death, nor did he die as a 
result of a service-connected disability.  Moreover, although 
the veteran has a history of being a POW of the German 
government, the applicable regulation requires that status to 
exist presently.  It does not.  Based upon a thorough review 
of the evidence of record, the Board concludes that the 
appellant is not eligible for Chapter 35 benefits in this 
case.  Given all the foregoing, the Board finds that the 
appellant has failed to submit a legally meritorious claim 
for entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 32, United States Code.  In a case 
such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, is denied.


REMAND

The veteran was afforded notice of denial of DIC under the 
provisions of 38 U.S.C.A. § 1318 by a Supplemental statement 
of the case issued in October 1999.  By a VA Form 1-646, 
dated in January 2000, the veteran's representative indicated 
the intention to pursue the claim on appeal.  The Board finds 
that terms contained therein can be reasonably construed as 
disagreement with the determination and a desire for 
appellate review.  38 C.F.R. 20.201 (1998); See also, 
Manlincon v. West, Vet. App. 238 (1999).

The RO is advised of recent changes in the law pertaining to 
entitlement under the provision of 38 U.S.C.A. § 1318.  This 
provision allows for the payment of DIC where the veteran was 
in receipt of or was entitled to receive a total disability 
rating for 10 years prior to his or her death for 5 
continuous years from the date of discharge from service.  In 
Wingo v. West, 11 Vet. App. 307 (1998) the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) 
interpreted 38 C.F.R. 3.22(a), the provision implementing 
38 U.S.C.A. § 1318, to permit a DIC award in a case where the 
veteran hypothetically would have been entitled to a total 
disability rating for the required period of time had he or 
she applied for compensation during his or her lifetime.  
Moreover, effective January 21, 2000, changes were made to 
38 C.F.R. 3.22 to limit the application of  
38 U.S.C.A. § 1318 to the payment of DIC only in cases where 
the veteran had during his or her lifetime established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  65 Fed. Reg 3,388-3,392 (January 21, 2000).  
Where the law or regulation changes after a claim has been 
filed or reopened, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In addition, in view of the fact that the veteran was a 
former prisoner of war, the RO should consider the 
appellant's entitlement to service connection for irritable 
bowel syndrome, frostbite of the feet and the possible 
history of traumatic arthritis under the provisions of 
38 C.F.R. §§ 3.307 and 3.309 for accrued benefits purposes as 
such consideration may have some bearing on the outcome of 
entitlement under the provisions of 38 U.S.C.A. § 1318.  The 
RO is advised that under the provisions of 
38 C.F.R. § 3.1000(c) a claim for death benefits is construed 
as a claim for accrued benefits.  

In view of the forgoing and in order to give the veteran 
every consideration in the presentation of his claim, this 
case is remanded to the RO for the following actions.  

1.  The RO is requested to issue a rating 
decision and statement of the case with 
respect to the evaluation of the service-
connected DIC under the provisions of 
38 U.S.C.A. § 1318.  Consideration should 
be afforded to changes in the law 
pertaining to this issue.  

2.  The RO should explore the appellant's 
entitlement to compensation benefits for 
specific disabilities associated with the 
veteran's POW experience for accrued 
benefits purposes.  In particular, it is 
noted that the appellant has made 
allegation in reference to irritable 
bowel syndrome and traumatic arthritis.  
The RO should conduct all appropriate 
development and adjudication.  

2.  After the receipt of a timely 
substantive appeal, the case file should 
be returned to the Board for further 
appellate review, if necessary.

The purpose of this REMAND is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 


